 Case: 1:21-cv-00089-SNLJ Doc. #: 11 Filed: 08/04/21 Page: 1 of 1 PageID #: 15




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

COY’S HONEY FARM INC.,                     )
                                           )       MDL No. 1:18-md-02820-SNLJ
Plaintiffs,                                )
                                           )       Indiv. Case No. 1:21-cv-89-SNLJ
v.                                         )
                                           )
BAYER CORPORATION, et al.,                 )
                                           )
Defendants.                                )

                             MEMORANDUM and ORDER

       Phone conference held today with counsel for all parties and the Court

participating. The stay in this matter is lifted. The deadline for filing responsive

pleadings is set for August 25, 2021.

       It is SO ORDERED this 4th day of August, 2021.




                                               STEPHEN N. LIMBAUGH, JR.
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                               1
